YATES, Judge,
dissenting.
I believe that the trial court erred in dismissing the action. This Court’s interpretation of Ala.Code 1975, § 26-17-6(a), as an affirmative defense for persons in the position of M.R.W. is contrary to the legislative intent and public policy. The ultimate goal of the Alabama Uniform Parentage Act is to promote full equality for children. See Ala. Code 1975, § 26-17-1. I do not believe that it was the intent of the Legislature in enacting the five-year limitations period under § 26-17-6(a) to provide biological fathers with a shield to avoid their duty to support their children. I cannot condone this interpretation by the Court; therefore, I respectfully dissent.